Per Curiam.
This case, having been before the court on exceptions, was sent back to the circuit court for the county of Ingham with directions to proceed and sentence the prisoner, who had been convicted of murder.
She now desires leave to apply for a new trial, on the ground of newly discovered evidence, and for other reasons. More than one term-has expired since her trial.
At common law a new trial was not granted in cases of felony, and the provisions in our State allowing it are purely statutory. Our statutes allow it to be had only in two ways: (1) on exceptions properly taken and' sustained by the Supreme Court, and (2) by the court wherein the respondent was tried, “at the same term, or at the next term thereafter.” Comp. L., ch. 262.
In this instance a new trial has been refused by this court on exceptions, and by the circuit court on a motion heretofore made in season. We think the statute fixing the time for such a motion cannot be enlarged in its operation, and as there is no such remedy at the common law, the party is confined to the statutory remedy, which is now barred by lapse of time.
*310Without discussing the affidavits, we must deny the motion, as the power of the circuit court in the matter is exhausted.